Eminent domain; inverse condemnation; permanent flowage easement; fair market value. — Plaintiffs seek just compensation for the taking, by inverse condemnation, of a permanent flowage easement by the defendant. Construction, by the U.S. Army Corps of Engineers, of a dam and lock on a river in close proximity to plaintiffs’ property caused the water level of a creek traversing plaintiffs’ grazing land to rise, creating a permanent flowage easement covering 2.31 acres of property and seriously impairing access to 32.5 acres. Expert testimony differed widely as to the proper valuation of plaintiffs’ loss. On March 15, 1978 Senior Trial Judge Mastin G. White filed a recommended opinion assigning a nominal value of $25 per acre to the 2.31 acres and, in view of the impaired access, a diminished fair market value of $200 per acre to the 32.5 acre area, thus concluding that the plaintiffs’ property was reduced in value by $4,755.00, plus interest, as a result of defendant’s action. On June 22, 1978 the court, by order, adopted the recommended decision as the basis for its *674judgment in this case and entered judgment for plaintiffs in the sum of $4,755.00 plus an amount computed at the rate of 7% percent per annum from December 17, 1970, to the date of payment.